UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date July 28, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Andi Setiawan (Signature) Andi Setiawan VP Investor Relations Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and subsidiaries Consolidated financial statements as of June 30, 2016 (unaudited) and for the six months period then ended (unaudited) PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2 MONTHS PERIOD THEN ENDED (UNAUDITED) TABLE OF CONTENTS Page Consolidated Statement of Financial Position 1 Consolidated Statement of Profit or Loss and Other Comprehensive Income 2 Consolidated Statement of Changes in Equity 3-4 Consolidated Statement of Cash Flows 5 Notes to the Consolidated Financial Statements 6-120 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION As of June 30, 2016 (unaudited) and December 31, 2015 (audited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Notes June 30, 2016 December 31, 2015 ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,3,32,38 21,431 28,117 Other current financial assets 2c,2d,2e,2u,4,32,38 2,741 2,818 Trade and others receivables 2g,2u,2ab,5,15,16,25,38 14,434 7,872 Inventories - net of provision for obsolescence 2h,6,15,16 734 528 Advances and prepaid expenses 2c,2i,7,32 5,606 5,839 Claim for tax refund 2t,27 89 66 Prepaid taxes 2t,27 3,130 2,672 Assets held for sale 9 65 - Total Current Assets 48,230 47,912 NON-CURRENT ASSETS Long-term investments 2f,8 1,819 1,807 Property and equipment - net of accumulated depreciation 2d,2l,2m,9,15,16 108,743 103,700 Prepaid pension benefit cost 2s,30 925 1,331 Advances and other non-current assets 2c,2i,2l,2n,2u,10,32,35,38 7,537 7,153 Claims for tax refund - net of current portion 2t,27 837 1,013 Intangible assets - net of accumulated amortization 2d,2k,2n,11 3,101 3,056 Deferred tax assets - net 2t,27 219 201 Total Non-current Assets 123,181 118,261 TOTAL ASSETS 171,411 166,173 LIABILITIES AND EQUITY CURRENT LIABILITIES Trade and others payables 2c,2o,2r,2u,12,32,38 14,167 14,284 Taxes payable 2t,27 3,161 3,273 Accrued expenses 2c,2r,2u,13 9,978 8,247 Unearned income 2r,14 7,292 4,360 Advances from customers and suppliers 2c,32 870 805 Short-term bank loans and current maturities of long-term liabilities 2c,2m,2p,2u,15,32,38 5,093 4,444 Total Current Liabilities 40,561 35,413 NON-CURRENT LIABILITIES Deferred tax liabilities - net 2t,27 2,090 2,110 Other liabilities 2r 294 382 Long service award provisions 2s,31 487 501 Pension benefits and other post-employment benefits 2s,30 4,237 4,171 Long-term borrowings 2c,2m,2p,2u,16 28,898 30,168 Total Non-current Liabilities 36,006 37,332 TOTAL LIABILITIES 76,567 72,745 EQUITY Capital stock 1c,18 5,040 5,040 Additional paid-in capital 2d,2v,19 4,931 2,935 Treasury stock 2v,20 (2,542 ) (3,804 ) Other equity 1d,2d,2f,2u,21 303 508 Retained earnings 29 15,337 15,337 Appropriated Unappropriated 55,752 55,120 Net equity attributable to: Owners of the Parent Company 78,821 75,136 Non-controlling Interests 2b,17 16,023 18,292 TOTAL EQUITY 94,844 93,428 TOTAL LIABILITIES AND EQUITY 171,411 166,173 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. 1 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME For the Six Months Period Ended June 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Notes 2016 2015 REVENUES 2c,2r,22,32 56,454 48,840 Operations, maintenance and telecommunication service expenses 2c,2h,2r,6,24,32 (16,174 ) (14,112 ) Depreciation and amortization expenses 2k,2l,2m,2r,9,10,11 (8,739 ) (8,793 ) Personnel expenses 2c,2r,2s,13,23,30,31,32 (6,405 ) (5,882 ) Interconnection expenses 2c,2r,26,32 (1,413 ) (1,952 ) General and administrative expenses 2c,2g,2r,2t,5,25,32 (1,938 ) (2,024 ) Marketing expenses 2r (1,729 ) (1,414 ) Gain (loss) on foreign exchange - net 2q (170 ) 25 Other income 2r,9c 590 477 Other expenses 2r,9c,34c (589 ) (42 ) OPERATING PROFIT 19,887 15,123 Finance income 2c,32 886 600 Finance costs 2c,2r,32 (1,301 ) (1,004 ) Share of profit of associated companies 2f,8 26 1 PROFIT BEFORE INCOME TAX 19,498 14,720 INCOME TAX (EXPENSE) BENEFIT 2t,2ab,27 Current (4,872 ) (3,895 ) Deferred 37 154 (4,835 ) (3,741 ) PROFIT FOR THE YEAR 14,663 10,979 OTHER COMPREHENSIVE INCOME Other comprehensive income to be reclassified to profit or loss in subsequent periods: Foreign currency translation 1d,2b,2f (80 ) 67 Change in fair value of available-for-sale financial assets 2u 4 (1 ) Share of other comprehensive income of associated companies (1 ) Other comprehensive income not to be reclassified to profit or loss in subsequent periods: Defined benefit plan actuarial gain, net of tax 2s,30 - - Other comprehensive income - net (77 ) 66 TOTAL COMPREHENSIVE INCOME FOR THE YEAR 14,586 11,045 Profit for the year attributable to: Owners of the parent company 9,926 7,447 Non-controlling interests 2b,17 4,737 3,532 14,663 10,979 Total comprehensive income for the year attributable to: Owners of the parent company 9,849 7,513 Non-controlling interests 2b,17 4,737 3,532 14,586 11,045 BASIC AND DILUTED EARNINGS PER SHARE (in full amount) 2x,28 Net income per share 101.07 75.85 Net income per ADS (200 Series B shares per ADS) 20,213.32 15,170.87 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. 2 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Six Months Period Ended June 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Attributable to owners of the parent company Retained earnings Descriptions Notes Capital stock Additional paid-in capital Treasury stock Other equity Appropriated Unappropriated Net Non-controlling interests Total equity Balance, January 1, 2016 5,040 2,935 (3,804 ) 508 15,337 55,120 75,136 18,292 93,428 Investment in subsidiaries - 62 62 Acquisition of non controlling interest 1d - - - (129 ) - - (129 ) (10 ) (139 ) Cash dividends 2w,28 - (9,293 ) (9,293 ) (7,058 ) (16,351 ) Sale of treasury stock 20 - 1,996 1,262 - - - 3,258 - 3,258 Profit for the year 1d,2b,17 - 9,296 9,926 4,737 14,663 Other comprehensive income 2f,2q,2s,2u,17 - - - (76 ) - (1 ) (77) - (77 ) Balance, June 30, 2016 5,040 4,931 (2.542 ) 303 15.337 55,752 78,821 16,023 94,844 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. 3 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued) For the Six Months Period Ended June 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Attributable to owners of the parent company Retained earnings Descriptions Notes Capital stock Additional paid-in capital Treasury stock Other equity Appropriated Unappropriated Net Non-controlling interests Total equity Balance, January 1, 2015 5,040 2,899 (3,836 ) 381 15,337 47,995 67,816 18,323 86,139 Investments in associated entities - (4 ) (4 ) Cash dividends 2w, 28 - (8,782 ) (8,782 ) (6,133 ) (14,915 ) Profit for the year 1d,2b,17 - 7,447 7,447 3,532 10,979 Other comprehensive income 2f,2q,2s,2u,17 - - - 66 - - 66 - 66 Balance, June 30, 2015 5,040 2,899 (3,836 ) 447 15,337 46,660 66,547 15,718 82,265 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. 4 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the Six Months Period Ended June 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Notes 2015 2016 CASH FLOWS FROM OPERATING ACTIVITIES Cash receipts from: Customers 52,735 45,109 Other operators 3,793 2,136 Total cash receipts of revenues 56,528 47,245 Interest income received 905 595 Cash payments for expenses (18,884 ) (17,881 ) Cash payments to employees (6,622 ) (6,259 ) Payments for corporate and final income taxes (4,750 ) (4,438 ) Payments for interest costs (1,419 ) (983 ) Payment for value added taxes - net (622 ) 276 Other cash (payments) receipts - net (447 ) 85 Net cash provided by operating activities 24,689 18,640 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of property and equipment 9 210 177 Placements in time deposit and assets available-for-sale 75 (169 ) Proceeds from insurance claims 9 25 68 Acquisition of property and equipment 9 (13,314 ) (9,930 ) Acquisition of intangible assets 11 (689 ) (480 ) (Increase) decrease in advances for purchases of property and equipment (218 ) 209 Acquisition of non-controlling interest 1d (139 ) - Acquisition of other assets (25 ) (2 ) Invest in long-term investments 8 (10 ) (7 ) Net cash used in investing activities (14,085 ) (10,134 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loans and other borrowings 15,16 2,152 17,327 Capital contribution of non-controlling interests in subsidiaries 52 (4 ) Cash dividends paid to the Company’s stockholders 29 (9,293 ) (8,782 ) Cash dividends paid to non-controlling interests of subsidiaries (7,058 ) (6,133 ) Payments of bank loans and other borrowings 15,16 (2,899 ) (4,657 ) Net cash used in financing activities (17,046 ) (2,249 ) NET INCREASE IN CASH AND CASH EQUIVALENTS (6,442 ) 6,257 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (244 ) 357 CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 3 28,117 17,672 CASH AND CASH EQUIVALENTS AT END OF PERIOD 3 21,431 24,286 The accompanying note to the consolidated financial statement form an integral part of these consolidated financial statement taken as a whole 5 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2016 and For the Six Months Period Then Ended (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents GENERAL a. Establishment and general information Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (the “Company”) was originally part of “Post en Telegraafdienst”, which was established and operated commercially in 1884 under the framework of Decree No. 7 dated March 27, 1884 of the Governor General of the Dutch Indies. Decree No. 7 was published in State Gazette No. 52 dated April 3, 1884. In 1991, the status of the Company was changed into a state-owned limited liability corporation (“Persero”) based on Government Regulation No. 25/1991. The ultimate parent of the Company is the Government of the Republic of Indonesia (the “Government”) (Notes 1c and 18). The Company was established based on notarial deed No. 128 dated September 24, 1991 of Imas Fatimah, S.H. Its deed of establishment was approved by the Ministry of Justice of the Republic of Indonesia in its Decision Letter No. C2-6870.HT.01.01.Th.1991 dated November 19, 1991 and was published in State Gazette No. 5 dated January 17, 1992, Supplement No. 210. The Articles of Association has been amended several times, the latest amendment of which was about, among others, in compliance with the Financial Services Authority Regulations and the Ministry of State-Owned Enterprises Regulations and Circular Letters, addition of main and supporting business activities of the Company, addition of special right of Series A Dwiwarna stockholders, revision regarding the change in authority limitation of the Board of Directors which requires approval from the Board of Commissioners in performing such managing activities of the Company as well as improvement in the editorial and systematic of Articles of Association related to the addition of Articles of Association substance based on notarial deed No.20 dated May 12, 2015 of Ashoya Ratam, S.H., MKn. The latest amendment was accepted and approved by the Ministry of Law and Human Rights of the Republic of Indonesia (“MoLHR”) in its Letter No.
